Title: Peter Minor to Thomas Jefferson, 3 April 1811
From: Minor, Peter
To: Jefferson, Thomas


          
            Dr Sir
            Ridgway Apl 3d 1811
          
           I think you mentioned that you would recieve & store any corn for the Rivanna Company that they would have ground in your Mill. Under this impression I have contracted to have some delivered there in the course of a day or two, & other parcels hereafter, & I have taken the liberty to mention it to you in this way, in order that you may instruct your Miller or whoever is to receive it in case you have not given them instructions heretofore. The corn will be shelled, & delivered in small parcels at a time, so as to produce the least inconvenience to you.
           I am sorry I cannot do myself the pleasure of seeing you today—Having been engaged for some time in opening a m new road, & my neighbours having determined to assist me in it today, as the most convenient time to them, renders my personal attention indispensable
          
            Yrs with Great Respect
            
 P. Minor.
          
        